DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:
In general, the presence of the elements numbers in the claims is confusing, and having them removed would be appreciated.
Claim 14 line 4 refers to “a camera” so line 6 either refers to another camera (in which case it should read along the liens of ‘a second camera’) or it should read “the camera”. For purposes of examination, examiner reads the second “a camera” as “the camera”.
Claim 17, line 20 should probably end with a semicolon.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first light deflecting element” in claims 1 & 15, “second light deflecting element” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11-13, 15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, 11, 13, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 7-8 recite the limitation "second plane".  There is insufficient antecedent basis for this limitation in the claim. It is understood that e.g. claim 7 depends upon claim 6 which originally incorporated both claim 3 and claim 5, and that claim 5 introduced a second plane. However, in the conversion to US patent format the reference to claim 5 was lost and therefore the claim is indefinite.
Examiner suggests amending claim 6 to incorporate all the limitations of both claims 3 and 5, which would then provide support for the limitations of claims 7 and 8 (fixing the 112(d) rejection (below) as well). For purposes of examination, examiner reads claim 7 & 8 as ‘a second plane’ in view of claim 5.
Regarding claim 12, the phrase “optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the first light deflecting element” in line 9. There is insufficient antecedent basis for this limitation in the claim, as while claim 14 refers to a reflection, there is no explicit incorporation of a reflecting element.
Claim 17 recites the limitation "method (100)" in line 3. There is insufficient antecedent basis for this limitation in the claim, as “method (100)” is defined in claim 14. If the applicant’s intent was to incorporate the method of claim 14 into claim 17, explicit reference should be made e.g. ‘performing the steps of the method of claim 14’. For purposes of examination, examiner reads “method (100)” as “method”, disassociating claim 17 from claim 14. As best understood, claim 17 is the method of using the robot of claim 13.
Claim 18 is rejected based on the dependency on claims 13 and 17.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bornmann et al (DE 102018104640) in view of Baldwin (United States Patent 5486692).
As to claim 1, Bornmann teaches a position detector for generating 3D position information of an object in a position determination space for the object, wherein the position detector comprises
 	a [sensor], which camera defines an imaging area (Figure 6, lines of sight “a” and “b”),
 	at least one first light deflecting element arranged in the imaging area (Figure 6, mirrors 3), 
 	wherein the camera and the at least one light deflecting element are adapted to simultaneously produce on the image sensor at least two images of the position determination space (Figure 6, sensor 5c is given common beam path “c” comprising “a” and “b”), a first image being produced by light beams deflected at the first light deflecting element (Figure 6, path “a”), wherein the at least two images differ with respect to the viewing direction of the position determination space (Figure 6, lines “a” and “b” are different).
 	While Bornmann teaches a sensor that provides image data (Figure 6, element 5c), Bornmann does not explicitly teach a camera with a lens and an image sensor. However, it is known in the art as taught by Baldwin. Baldwin teaches a camera (Figure 1, element 24) camera with a lens (column 2:44 teaches optimizing lens aperture indicating the presence of a lens) and an image sensor (column 2:26-27 “pixel array”). It would have been obvious to one of ordinary skill in the art at the time of filing to use a camera with a lens and an image sensor, in order to acquire more detailed data.
As to claim 2, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 1, in addition Bornmann teaches the position determination space (Figure 6, element 1) lies in the imaging area of the camera (Figure 6, along the lines “a” and “b”).
As to claim 3, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 1, in addition Bornmann teaches the first light deflecting element is adapted to deflect light on a first planar surface defining a first plane (Figure 6, elements 3 are flat mirrors).
As to claim 4, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 1, in addition Bornmann teaches a second light deflecting element (Figure 6, there are two elements 3), and wherein the camera and the second light deflecting element are adapted to produce a second image of the at least two images by light beams deflected at the second light deflecting element (element 5c receives combined beams “a” and “b”).
As to claim 5, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 4, in addition Bornmann teaches the second light deflecting element is adapted to deflect light on a second flat surface defining a second plane (Figure 6, elements 3 are flat mirrors).
As to claim 6, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 3.
As to claim 7, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 6, in addition Baldwin teaches the first and the second plane intersect in an imaginary straight line which is perpendicular to an optical axis of the camera, in particular wherein the imaginary straight line and the optical axis define a plane of symmetry of the position detector (Figure 2, the mirrors that reflect the lines from element 11 to element 22 (elements 16 in Figure 1) both define vertical planes (out of the page) that are not perpendicular (they reflect perpendicular beams to not-parallel lines, see Figure 1 elements 14), and these planes interest symmetrical to the camera 24 (Figure 2, each setup is symmetrical), see also Figure 1, elements 14, 16 & 24).
 	Additionally, as the applicant has not disclosed the criticality of the claimed arrangement it would have been obvious to one of ordinary skill in the art at the time of filing to position the mirrors in any desired arrangement to create a desired symmetry, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, rearranging the mirrors would be done to make it easier to compare the two images.
As to claim 9, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 6, in addition Baldwin teaches the camera, the first light deflecting element and the second light deflecting element are arranged in such a manner with respect to a central point in the position determination space that a first beam path from the central point via the first light deflecting element through the lens to the image sensor and a second beam path from the central point via the second light deflecting element through the lens to the image sensor in the central point extend orthogonally to each other (Figure 2 shows beams from lights 12 to object 11 are orthogonal, then deflected by mirrors to the camera 24, which would obviously be where the lens is located). it would have been obvious to one of ordinary skill in the art at the time of filing to have the camera, the first light deflecting element and the second light deflecting element are arranged in such a manner with respect to a central point in the position determination space that a first beam path from the central point via the first light deflecting element through the lens to the image sensor and a second beam path from the central point via the second light deflecting element through the lens to the image sensor in the central point extend orthogonally to each other, in order to better inspect the object (i.e. from perpendicular directions).
As to claim 10, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 1, in addition Bornmann teaches at least one light source (Figure 6, element 2.1) arranged to illuminate the position determination space (Figure 6, element 1).  
As to claim 19, Bornmann teaches a system for determining spatial coordinates of an object in a position determination space, wherein the system comprises a position detector according to claim 1 (as applied for claim 1, above) and an evaluation unit (Figure 1, element 7 is an evaluation unit, which may comprise a documentation unit that determines coordinates, see paragraph 0026), wherein the image sensor and the evaluation unit are operatively connected for the transmission of image data (Figure 1, the elements are connected) and wherein the system is adapted to perform the method (Bornmann describes using his invention, e.g. claim 11).
As to claim 20, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 5.
Claims 8, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bornmann in view of Baldwin, and in further view of Deane (United States Patent 4025201).
As to claim 8, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 6, in addition Baldwin teaches the first and second planes define four space segments (Figure 1, planes of elements 14 that intersect at vertical line 15 define four segments), wherein the camera and the position determination space are arranged in a first space segment of these four space segments (camera 24 is in one of the segments). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first and second planes define four space segments, wherein the camera and the position determination space are arranged in a first space segment of these four space segments, in order to more easily define locations.
 	Bornmann in view of Baldwin does not teach wherein the aperture angle of the first space segment is in the range of 100.degree. to 140.degree., in particular wherein the aperture angle (.alpha.) of the first space segment is in the range of 130.0.degree. to 135.0.degree.. However, it is known in the art as taught by Dean. Dean teaches illuminating an object with two beams of light that are not perpendicular (“decussate” means lines coming together to form an “X”), and as Baldwin indicates there is flexibility in the beam alignment (column 1:57-58 “approximately” perpendicular) and the the applicant has not disclosed the criticality of the claimed arrangement, it would have been obvious to one of ordinary skill in the art at the time of filing to position the mirrors so as to create the claimed segment, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, rearranging the mirrors would be done to make it easier to create images that are more easily compared.
As to claim 13, Bornmann teaches a robot system, in particular a pipetting robot system (Abstract “determine the presence and a spatial orientation of capillary” and “capillary in the form of a cannula, a needle or a pipette tip”, comprising a position detector according to claim 1 (see rejection of claim 1 in view of Bornmann in view of Baldwin, above).
As to claim 14, the method would flow from the apparatus of claim 1.
As to claim 15, the method would flow from the apparatus of claim 1. Examiner refers applicant to Bornmann Figures 10 & 11, in which Z- & X-axis coordinates are determined, and Z- & Y-axis coordinates are determined, respectively (last paragraph of the Google translation, “The two-dimensional coordinates obtained from the two image data sets can be processed by the evaluation unit 7 in a three-dimensional space coordinate as the actual coordinates of the capillary 1 or the capillary tip 1.1 be transferred.”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bornmann in view of Baldwin, and in further view of Ford (United States Patent 4280624).
As to claim 11, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 10, with the exception of a first diffuser element for diffusely scattering light, wherein the first diffuser element and the first light deflecting element are arranged opposite each other with respect to the position determination space, and wherein the at least one light source is arranged to illuminate the position determination space indirectly via the first diffuser element, in particular further comprising a second diffuser element, wherein the second diffuser element and the second light deflecting element are arranged opposite each other with respect to the position determination space and wherein the at least one light source is arranged to illuminate the position determination space indirectly via the second diffuser element. However, it is known in the art as taught by Ford. Ford teaches a first diffuser element (Figure 1, element 11) for diffusely scattering light, wherein the first diffuser element and the first light deflecting element are arranged opposite each other with respect to the position determination space (Figure 1, elements 11 & 15 are opposite around object 1f, and this setup corresponds to Figure 1, elements 12 & 16 around element 11 of Baldwin and Figure 6, elements 2.1 & 3 around element 1 of Bornmann), and wherein the at least one light source is arranged to illuminate the position determination space indirectly via the first diffuser element (Figure 1, source 10 illuminates bottle 1f through diffuser 11), in particular further comprising a second diffuser element (Figure 1, there are two element 11’s), wherein the second diffuser element and the second light deflecting element are arranged opposite each other with respect to the position determination space and wherein the at least one light source is arranged to illuminate the position determination space indirectly via the second diffuser element (Figure 1, elements 11 & 15 are opposite around object 1f). it would have been obvious to one of ordinary skill in the art at the time of filing to have a first diffuser element for diffusely scattering light, wherein the first diffuser element and the first light deflecting element are arranged opposite each other with respect to the position determination space, and wherein the at least one light source is arranged to illuminate the position determination space indirectly via the first diffuser element, in particular further comprising a second diffuser element, wherein the second diffuser element and the second light deflecting element are arranged opposite each other with respect to the position determination space and wherein the at least one light source is arranged to illuminate the position determination space indirectly via the second diffuser element, in order to reduce sensor saturation because of an intense point light source.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bornmann in view of Baldwin, and in further view of Burns et al (United States Patent 6584805).
As to claim 12, Bornmann in view of Baldwin teaches everything claimed, as applied above in claim 1, with the exception of the position detector comprises a housing surrounding the camera, the first light deflecting element, the position determination space and optionally the second light deflecting element, and wherein the housing has an access opening for introducing at least one end of the object into the position determination space. However, it is known in the art as taught by Burns. Burns teaches the position detector comprises a housing (Figure 2, element 110) surrounding the camera, the first light deflecting element, the position determination space and optionally the second light deflecting element (Figure 3, the box 116 contains the mirrors & sensors, box 114 the light sources), and wherein the housing has an access opening for introducing at least one end of the object into the position determination space (Figure 2, the conveyor belt carries the bottles through the opening). it would have been obvious to one of ordinary skill in the art at the time of filing to have the position detector comprises a housing surrounding the camera, the first light deflecting element, the position determination space and optionally the second light deflecting element, and wherein the housing has an access opening for introducing at least one end of the object into the position determination space, in order to protect sensitive equipment from environmental hazards.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bornmann in view of Baldwin, and in further view of Cantrall et al (United States Patent Application Publication 5530551).
As to claim 16, the method would flow from the apparatus of claim 15, with the exception of in step c3) the calculation of the spatial coordinates of the object is carried out as a function of the mean value of the first and second horizontal-vertical positions and the distance of the first and second horizontal-vertical positions. However, it is known in the art as taught by Cantrall. Cantrall teaches using the mean as part of an optical measurement (Abstract “mean and standard deviation). Additionally, it is common in the art of data analysis to take the average (mean) of multiple measurements and doing so would have taken only ordinary mathematical expedience. It would have been obvious to one of ordinary skill in the art at the time of filing to perform the claimed calculation, in order to get a more accurate result.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bornmann in view of Baldwin, and in further view of Ban et al (United States Patent Application Publication 20060023938).
As to claim 17, the method would flow from the apparatus of claim 13, with the exception of the explicitly claimed method steps. However, it is known in the art as taught by Ban. Ban teaches
 	performing the steps of the method to determine a first spatial coordinate of a reference point of a first object while the first object is held by the robot system in the position determination space (Figure 5, element 103 is a measurement target, and Figure 6, steps S1 through S3 teach measuring the position); 
 	determining a first parameter set of a first motion sequence of the robot system, by means of which the robot system brings the reference point of the first object from the position determination space to a target position (Figure 6, step S1 teaches moving the robot arm to a first position, see paragraph 0113, in which the series of processes that move the arm into position can be interpreted as a parameter set);
 	performing the steps of the method to determine a second spatial coordinate of a reference point of a second object while the second object is held by the robot system in the position determination space (Figure 2, dot pattern 52 comprises multiple elements, see paragraph 0085, each dot is in a known position); 
 	correcting the first parameter set of the first motion sequence as a function of a difference between first and second spatial coordinates to obtain a second parameter set for a second motion sequence of the robot system (Figure 6, step S5 teaches a second position, and Figure 7 step S19 teaches using positional data to calibrate and update position information)[;]
 	performing the second motion sequence based on the second parameter set with the second object (Figure 7, step S15 can be interpreted as a parameter set).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to perform the claimed method steps, in order to more accurately know the robot’s position.
As to claim 18, the method would flow from the apparatus of claim 13. Examiner refers applicant to the Abstract of Bornmann (“determine the presence and a spatial orientation of capillary” and “capillary in the form of a cannula, a needle or a pipette tip”), and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)B. In this case, taking the position of duplicate tips would be done in order to speed the calibration of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877